Citation Nr: 1548581	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  09-09 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the death of the appellant's husband.

2.  Entitlement to nonservice-connected death pension benefits.

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The appellant claims that her husband, who died in March 2008, had recognized guerrilla service during World War II.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision and a September 2008 administrative decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Manila, Commonwealth of the Philippines.  The Board Remanded the appeal in December 2012.  Unfortunately, the Board must again REMAND the claims.

In its June 2013 Remand, the Board directed that a statement of the case (SOC) be issued to the appellant regarding the claim for burial benefits.  A supplemental statement of the case (SSOC) addressing that claim was issued in June 2013.  The appellant did not submit a timely request for a substantive appeal of that issue.  The claim for burial benefits is not on appeal before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The provisions of 38 C.F.R. § 3.203(c)(2015), as interpreted in Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed Cir. 2008), require VA to forward additional information submitted during the pendency of an appeal and "all procurable data, including lay statements" to the service department for verification.  

In its December 2012 Remand, the Board directed the AOJ to contact the appropriate United States service department and seek service department verification of the appellant's husband's claimed service in the recognized guerrillas during World War II, after affording the appellant an opportunity to submit additional information about the Veteran's service.  

The appellant did not submit additional information about her deceased husband's service, so the AOJ did not request verification of service from the service department.

It appears that the service department was last contacted about the service of the appellant's deceased husband in 2002, before the claim now on appeal was submitted.  Numerous documents about the Veteran's service were submitted during the pendency of this appeal, although none were submitted after the 2012 Remand.  

A verification query must be made to the service department reflecting all evidence of record relevant to the Veteran's status.  The AOJ should confirm that a response from the service department is received before the Board may complete appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate United States service department to seek service department verification of the appellant's husband's claimed service in the recognized guerrillas during World War II.  In connection with this request, provide the service department with copies of any relevant records in the claims file, especially those submitted since the 2002 verification request to the service department.

2.  Then, readjudicate the claims on appeal.  If the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the appellant and her representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




